DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 09/08/2021. The response presented amendment to claim 1, cancelled claim 13, and presented claim 14 as an independent form is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 09/08/2021, the applicant included the indicated allowable subject matter of claim 13 into claim 1 and amended claim 14 into an independent form incorporating the subject matter of claim 1 have been fully considered.  Objection made to the specification and claims 1 and 16 are withdrawn in light of the amendment made to the specification and claims. The Non-Final Office Action has been withdrawn.
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Refer to the Office Action mailed 08/20/2021 for reasons of allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861      

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861